PER CURIAM:
This case is a companion to Larry James Swartz, Arnold Glenn Woodrum and Jack D. Haynes v. State of Florida, Fla.App., 316 So.2d 618 and the charges giving rise to the judgments and sentences here appealed emanate from the same factual situation.
We have carefully examined the record on appeal and the briefs filed by able counsel. The only issue raised which warrants discussion relates to the validity of a search warrant which is the identical warrant discussed by us at length in the com*624panion case above mentioned. Nothing would be added to the jurisprudence of this State by reiterating here that which was said there.
Appellants having failed to demonstrate prejudicial error, the judgments and sentences appealed are
Affirmed.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.